Citation Nr: 0839797	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
2006, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 12, 
2006, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1974 and from March 1974 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that granted service connection for 
bilateral hearing loss and tinnitus, and which assigned 
respective disability ratings effective May 12, 2006.  In 
December 2006, the veteran expressed disagreement with the 
effective date of the award of entitlement to service 
connection and perfected as substantive appeal.


FINDINGS OF FACT

1.  The veteran did not submit a claim, either formal or 
informal, for service connection for bilateral hearing loss 
until May 12, 2006.

2.  The veteran did not submit a claim, either formal or 
informal, for service connection for tinnitus until May 12, 
2006.


CONCLUSIONS OF LAW


1.  Entitlement to an effective date prior to May 12, 2006, 
for the grant of service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.400 (2008).

2.  Entitlement to an effective date prior to May 12, 2006, 
for the grant of service connection for tinnitus is not 
warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims arise from his disagreement with the 
effective date following the grant of service connection for 
bilateral hearing loss and tinnitus.  Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Further, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for the award of service connection for his 
bilateral hearing loss and tinnitus because he did not have 
this condition prior to service, that he has manifested these 
disabilities as a result of service, and that his 
disabilities have been chronic since that time.  As such, he 
maintains that the effective date of service connection, and 
the respective disability ratings, should be retroactive to 
his release from active service in September 1976.

The basic facts are not in dispute.  As the RO noted, the 
veteran's initial application for service connection for 
bilateral hearing loss and tinnitus was filed with VA on May 
12, 2006, and indeed, the veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for bilateral hearing 
loss and tinnitus, and assigned the respective disability 
ratings effective the date the veteran's original claim of 
service connection was filed with VA.  An effective date of 
an award of service connection is not based on the earliest 
medical evidence showing a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Because the veteran did not file 
a formal or informal application for service connection for 
bilateral hearing loss or tinnitus prior to May 12, 2006, VA 
is precluded, as a matter of law, from granting an effective 
date for the award of service connection prior to that date.  
As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.


ORDER

An effective date earlier than May 12, 2006, for the grant of 
service connection for bilateral hearing loss, is denied.

An effective date earlier than May 12, 2006, for the grant of 
service connection for tinnitus, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


